DETAILED ACTION
	This is a non-final office action in response to an RCE filed 12/01/2021 for U.S. Application 16/376,612. Claims 1, 3-14 and 16-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments filed 12/01/2021 have been entered. The applicant’s amendments to the claims have overcome the drawing objection and 112(a) written description. The 112(b) rejection has been overcome based on applicant’s argument, specifically paragraph 2 on page 11. Applicant’s arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer (US 20150006013) in view of Nishiguchi (US 20190047469, IDS).
Regarding claim 1, Wimmer teaches an apparatus for controlling driving in a vehicle ([0023] "the driver assistance system 14 has a control unit 16, which controls an engine control unit 18, an electromechanical steering system 20 and brakes 22, 24 of the motor vehicle 10."), the apparatus comprising: 
one or more input devices configured to receive an input from a driver of the vehicle ([0007] "the user interface receives an input from a user"); and 
a control circuit electrically connected with the one or more input devices ([0027] "The user interface 28, i.e. the master of the operating concept, transmits the desired values predefined by the driver 12 by the positioning of the representation 40 as control data to the control unit 16.") and configured to: 
activate a lane change when a first input for the lane change is received via the one or more input devices ([0007] "the user to select via the user interface as driving maneuver: overtaking a vehicle ahead, turning, parking the motor vehicle in a parking space, or changing a lane."); 
initiate a lateral movement for the lane change when a second input for the lane change is received via the one or more input devices ([0007] discusses 
Wimmer does not teach initiating the lane change when a second input is received within a first time interval after the first input and not within a second time interval after the first input;
cancel the lane change when the second input is not received within the first time interval after the first input,
and cancel the lane change when the second input is received within the second time interval after the first input;
wherein the second time interval is shorter than the first time interval after the first input.
Nishiguchi teaches initiating the lane change when a second input is received within a first time interval after the first input and not within a second time interval after the first input; and  
cancel the lane change when the second input is not received within the first time interval after the first input;
and cancel the lane change when the second input is received within the second time interval after the first input;
wherein the second time interval is shorter than the first time interval after the first input ([0114] states “On the other hand, when the turn signal lever 40a or the turn signal lever substitute switch 20c was not operated before the second predetermined time Tb elapses from the time t1 at which the turn signal lever 40a or the turn signal lever substitute switch 20c has started to be operated, the lane change permissibility determiner 211 determines that the occupant has no intention of indicating lane change and does not start various types of control” where it is interpreted that the predetermined time Tb is the second time interval and the lane change is cancelled when the turn signal is operated before Tb elapses and is executed when the turn signal is operated after Tb elapses (within time interval Ta) and Fig. 7 shows time interval Tb is shorter than time interval Ta and the operation of the turn signal is the second input as [0127] discusses the lane change permissibility determiner has already determined that a lane change is allowable meaning the lane change assistance control has already been activated. [0116] further states “When the counted time is equal to or longer than the third predetermined time Tc and shorter than the fourth predetermined time Td, the lane change permissibility determiner 211 permits execution of automatic lane change assistance control (ALC) and prohibits execution of automatic lane change assistance control (ALC) in other cases”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the second input of Nishiguchi as Nishiguchi teaches that this will allow the operator to cancel a lane change if the operator accidentally engages the lane change input which would “prevent the automatic lane change support control from being performed on the basis of an erroneous lane change instruction” [0109] making the system safer.
Regarding claim 14, Wimmer teaches a method for controlling driving in a vehicle ([0001] describes the invention as a method), the method comprising: 
activating, with a control circuit, a lane change when a first input for the lane change is received ([0007] "the user to select via the user interface as driving maneuver: overtaking a vehicle ahead, turning, parking the motor vehicle in a parking space, or changing a lane”); 
initiating, with the control circuit, a lateral movement for the lane change when a second input for the lane change is received ([0007] discusses the control unit of the vehicle activating once the input by the user has ended and further states "It can optionally be provided that the user must additionally confirm the input at the user interface before the user interface activates the slave”) 
Wimmer does not teach initiating the lane change when a second input is received within a first time interval after the first input and not within a second time interval after the first input;
cancelling, with the control circuit, the lane change when the second input is not received within the first time interval after the first input; and 
cancelling, with the control circuit, the lane change when the second input is received within the second time interval after the first input
wherein the second time interval is shorter than the first time interval after the first input.
initiating the lane change when a second input is received within a first time interval after the first input and not within a second time interval after the first input; and  
cancelling, with the control circuit, the lane change when the second input is not received within the first time interval after the first input;
cancelling, with the control circuit, the lane change when the second input is received within the second time interval after the first input;
wherein the second time interval is shorter than the first time interval after the first input ([0114] states “On the other hand, when the turn signal lever 40a or the turn signal lever substitute switch 20c was not operated before the second predetermined time Tb elapses from the time t1 at which the turn signal lever 40a or the turn signal lever substitute switch 20c has started to be operated, the lane change permissibility determiner 211 determines that the occupant has no intention of indicating lane change and does not start various types of control” where it is interpreted that the predetermined time Tb is the second time interval and the lane change is cancelled when the turn signal is operated before Tb elapses and is executed when the turn signal is operated after Tb elapses (within time interval Ta) and Fig. 7 shows time interval Tb is shorter than time interval Ta and the operation of the turn signal is the second input as [0127] discusses the lane change permissibility determiner has already determined that a lane change is allowable meaning the lane change assistance control has already been activated. [0116] further states “When the counted time is equal to or longer than the third predetermined time Tc and shorter than the fourth predetermined time Td, the lane change permissibility determiner 211 permits execution of automatic prohibits execution of automatic lane change assistance control (ALC) in other cases”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the second input of Nishiguchi as Nishiguchi teaches that this will allow the operator to cancel a lane change if the operator accidentally engages the lane change input which would “prevent the automatic lane change support control from being performed on the basis of an erroneous lane change instruction” [0109] making the system safer.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and further in view of Fujii (US 10814913).
Regarding claim 3, modified Wimmer does not teach wherein the control circuit is further configured to: 
calculate a lateral remaining distance for the lane change based on a progress rate of the lane change.
Fujii teaches wherein the control circuit is further configured to: 
calculate a lateral remaining distance for the lane change based on a progress rate of the lane change (Col. 19 lines 54-65 discuss the target lane change time period varying in proportion to the necessary lateral distance with Col. 20 lines 18-22 stating the target lateral position can be calculated with respect to the time elapsed using expression 2).


Regarding claim 4, modified Wimmer does not teach wherein the control circuit is configured to: 
initialize the progress rate of the lane change when the first input is received.
Fujii teaches wherein the control circuit is configured to: 
initialize the progress rate of the lane change when the first input is received (Fig. 5 - S12 LCA Start condition, S13 initialize target trajectory calculation parameter with Col. 19 lines 27-32 stating those are the parameters that will be used to calculate the target trajectory).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change function of time of Fujii as defining the lane change as a function of time allows the lane change to be performed reflecting the intent of the driver, for example updating the function as the driver is interacting with the driving controls.

Regarding claim 6, modified Wimmer does not teach wherein the control circuit is further configured to: 
calculate the progress rate of the lane change based on a time elapsed after the lateral movement and a target time of the lane change.
Fujii teaches wherein the control circuit is further configured to: 
calculate the progress rate of the lane change based on a time elapsed after the lateral movement and a target time of the lane change (Col. 23 lines 3-42 discuss calculating target state amounts as a function of time over the present time “t” or the elapsed time with the progress rate being interpreted as the relation between the target position as a function of t).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change function of time of Fujii as defining the lane change as a function of time allows the lane change to be performed reflecting the intent of the driver, for example updating the function as the driver is interacting with the driving controls.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and Fujii and further in view of Talamonti (US 10451730).
Regarding claim 5, Wimmer does not teach, but Talamonti teaches wherein the control circuit is configured to: 
control the vehicle to maintain the initialized progress rate of the lane change until the second input is received after the first input (Progress rate here meaning - a .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of Wimmer and further modify it with the second input of Talamonti as Wimmer discusses an option of having the user confirm the input and the authorization request could be considered a confirmation. The authorization is required within a time bound which can include determining by whether or not the lane change maneuver can be performed (Col. 2 lines 26-30) which increases safety by preventing lane changes when they cannot be performed.

Claims 7, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and further in view of Fukuda (US 20190185005).
Regarding claim 7, modified Wimmer does not teach wherein the control circuit is further configured to: 
adjust a speed of the lane change based on a time elapsed after activating the lane change and whether the vehicle approaches a line toward a direction of a target lane of the lane change.
Fukuda teaches wherein the control circuit is further configured to: 
adjust a speed of the lane change based on a time elapsed after activating the lane change ([0010] discusses performing a speed adjustment after the standby time  and whether the vehicle approaches a line toward a direction of a target lane of the lane change ([0040] discusses the lane change detecting intention of the driver to change lanes based on steering operations which is being interpreted as the vehicle approaching a line in the direction of the lane change).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the speed adjustment of Fukuda as adjusting the speed of the lane change would allow for a greater range in which the lane change can occur. If the lane change is dependent on speed, time and distance then being able to change the speed and the time would give more flexibility in the lane change than if only the time changed.  

Regarding claim 9, modified Wimmer does not teach wherein the control circuit is further configured to: 
adjust a speed of the lane change based on an expected time to approach a line toward a direction of the target lane.
Fukuda teaches wherein the control circuit is further configured to: 
adjust a speed of the lane change based on an expected time to approach a line toward a direction of the target lane (Fig. 3 shows a flow diagram showing S200 where the standby time or the time between the lane change initiation and the actual lateral movement is calculated with S230 determining the speed adjustment necessary to complete the lane change after the standby time and once the standby time is completed adjusting the speed at S260).


Regarding claim 16, modified Wimmer does not teach wherein the method further comprises: 
adjusting, with the control circuit, a speed of the lane change based on a time elapsed after activating the lane change) and whether the vehicle approaches a line toward a direction of a target lane of the lane change
Fukuda teaches wherein the method further comprises: 
adjusting, with the control circuit, a speed of the lane change based on a time elapsed after activating the lane change ([0010] discusses performing a speed adjustment after the standby time has elapsed) and whether the vehicle approaches a line toward a direction of a target lane of the lane change ([0040] discusses the lane change detecting intention of the driver to change lanes based on steering operations which is being interpreted as the vehicle approaching a line in the direction of the lane change).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified 

Regarding claim 18, modified Wimmer does not teach wherein the method further comprises: 
adjusting, with the control circuit, a speed of the lane change based on an expected time to approach a line toward a direction of the target lane.
Fukuda teaches wherein the method further comprises: 
adjusting, with the control circuit, a speed of the lane change based on an expected time to approach a line toward a direction of the target lane (Fig. 3 shows a flow diagram showing S200 where the standby time or the time between the lane change initiation and the actual lateral movement is calculated with S230 determining the speed adjustment necessary to complete the lane change after the standby time and once the standby time is completed adjusting the speed at S260).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the speed adjustment of Fukuda as adjusting the speed of the lane change would allow for a greater range in which the lane change can occur. If the lane change is dependent on speed, time and distance then being able to .  

Claims 8, 10-11, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and further in view of Miyata (US 20180178802).
Regarding claim 8, modified Wimmer does not teach wherein the control circuit is further configured to: 
adjust a target time of the lane change based on the time elapsed after activating the lane change and whether the vehicle approaches a line toward a direction of the target lane.
Miyata teaches wherein the control circuit is further configured to: 
adjust a target time of the lane change based on the time elapsed after activating the lane change ([0093] determines target lane change time based on correcting reference time period with [0094] discussing this correction being calculated using elapsed time period t) and whether the vehicle approaches a line toward a direction of the target lane ([0093] reference time period is partially based on distance between vehicle and center line of original lane so as the vehicle approaches the target lane the reference time period will decrease).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change of Miyata as adapting to how the driver is changing the vehicle controls allows for safer handling, for example if the driver 

Regarding claim 10, modified Wimmer does not teach wherein the control circuit is further configured to: 
adjust a target time of the lane change based on an expected time to approach a line toward a direction of the target lane.
Miyata teaches wherein the control circuit is further configured to: 
adjust a target time of the lane change based on an expected time to approach a line toward a direction of the target lane ([0093] determines target lane change time based on correcting reference time period).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change of Miyata as adapting to how the driver is changing the vehicle controls allows for safer handling, for example if the driver manually moves the car within its own lane then if that distance is not accounted for the car will not move the appropriate distance over when it changes lanes.
Regarding claim 11, modified Wimmer does not teach wherein the control circuit is further configured to calculate an expected time to approach a line toward a direction of the target lane based on: 
a time elapsed after activating the lane change; 
a target time of the lane change; 
a distance between the line toward the direction of the target lane and the vehicle; and 
a lane width.
Miyata teaches wherein the control circuit is further configured to calculate an expected time to approach a line toward a direction of the target lane ([0093] discusses determining the target lane change time period as the vehicle moves either toward or away from the center of the lane) based on: 
a time elapsed after activating the lane change ([0093] calculations update as a function of elapsed time); 
a target time of the lane change ([0093] reference lane change time period); 
a distance between the line toward the direction of the target lane and the vehicle ([0093] correcting reference lane change time period in accordance with…amount of displacement from the lane center line CL); and 
a lane width ([0093] correcting reference lane change time period in accordance with the lane width).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change of Miyata as adapting to how the driver is changing the vehicle controls allows for safer handling, for example if the driver manually moves the car within its own lane then if that distance is not accounted for the car will not move the appropriate distance over when it changes lanes.

Regarding claim 17, modified Wimmer does not teach wherein the method further comprises: 
adjusting, with the control circuit, a target time of the lane change based on a time elapsed after activating the lane change) and whether the vehicle approaches the line toward a direction of the target lane.
Miyata teaches wherein the method further comprises: 
adjusting, with the control circuit, a target time of the lane change based on a time elapsed after activating the lane change ([0093] determines target lane change time based on correcting reference time period with [0094] discussing this correcting being calculated using elapsed time period t) and whether the vehicle approaches the line toward a direction of the target lane ([0093] reference time period is partially based on distance between vehicle and center line of original lane so as the vehicle approaches the target lane the reference time period will decrease).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change of Miyata as adapting to how the driver is changing the vehicle controls allows for safer handling, for example if the driver manually moves the car within its own lane then if that distance is not accounted for the car will not move the appropriate distance over when it changes lanes.

Regarding claim 19, modified Wimmer does not teach wherein the method further comprises: 
adjusting, with the control circuit, a target time of the lane change based on an expected time to approach a line toward a direction of the target lane.
Miyata teaches wherein the method further comprises: 
adjusting, with the control circuit, a target time of the lane change based on an expected time to approach a line toward a direction of the target lane ([0093] determines target lane change time based on correcting reference time period).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the lane change of Miyata as adapting to how the driver is changing the vehicle controls allows for safer handling, for example if the driver manually moves the car within its own lane then if that distance is not accounted for the car will not move the appropriate distance over when it changes lanes.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and further in view of Talamonti.
Regarding claim 12, modified Wimmer teaches the vehicle control apparatus as described above but does not teach wherein the control circuit is further configured to cancel the lane change when: 
a time elapsed after activating the lane change is greater than a third time interval; and 
before the vehicle approaches the line toward a direction of the target lane.
Talamonti teaches wherein the control circuit is further configured to cancel the lane change when: 
a time elapsed after activating the lane change is greater than a third time interval (Fig. 18 shows the authorization is canceled and the lane change maneuver is canceled when the time bound has expired); and 
before the vehicle approaches the line toward a direction of the target lane (Col. 20 lines 20-33 discuss that an occupant steering the wheel in a direction of the lane change confirms the authorization so the authorization would be confirmed if the vehicle approached the line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the second input of Talamonti as Wimmer discusses an option of having the user confirm the input and the authorization request could be considered a confirmation. The authorization is required within a time bound which can include determining by whether or not the lane change maneuver can be performed (Col. 2 lines 26-30) which increases safety by preventing lane changes when they cannot be performed.

Regarding claim 20, modified Wimmer teaches the vehicle control apparatus as described above, but does not teach wherein the method further comprises: 
when a time elapsed after activating the lane change is greater than a third time interval and before the vehicle approaches a line toward a direction of the target lane, cancelling, with the control circuit, the lane change.
Talamonti teaches wherein the method further comprises: 
when a time elapsed after activating the lane change is greater than a third time interval (Fig. 18 shows the authorization is canceled and the lane change maneuver is canceled when the time bound has expired) and before the vehicle approaches a line toward a direction of the target lane, cancelling, with the control circuit, the lane change (Col. 20 lines 20-33 discuss that an occupant steering the wheel in a direction of the lane change confirms the authorization so the authorization would be confirmed if the vehicle approached the line).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the second input of Talamonti as Wimmer discusses an option of having the user confirm the input and the authorization request could be considered a confirmation. The authorization is required within a time bound which can include determining by whether or not the lane change maneuver can be performed (Col. 2 lines 26-30) which increases safety by preventing lane changes when they cannot be performed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Nishiguchi and further in view of Jordan (US 20080204212).
Regarding claim 13, modified Wimmer teaches cancelling the lane change after a time elapsed after activating the lane change is greater than a third time interval (Fig. 18 shows the authorization is canceled and the lane change maneuver is canceled when the time bound has expired), but does not teach providing a warning to the driver.
wherein the control circuit is further configured to provide a warning to the driver ([0015] “if it is recognized that the departure from the lane is unintentional, then according to step 108 a warning takes place optically, acoustically, and/or haptically, or a lane-holding reaction is executed, e.g., the controlling of an actuating element for influencing the steering”) when: 

after the vehicle approaches the line toward a direction of the target lane ([0016] “Another suitable quantity is the lateral distance of the vehicle from the lane marking, e.g., the temporal change thereof. This represents a measure of the magnitude with which a vehicle is approaching the lane edge marking”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the lane change vehicle control of modified Wimmer and further modify it with the warning of Jordan as warning a driver that a lane departure is detected when the lane departure is unintentional would prevent lane departure accidents and it would be classified as unintentional if the lane change has been canceled.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664